Appeal by defendant from two judgments of the Supreme Court, Queens County (Sherman, J.), both rendered December 9, 1983, convicting him of robbery in the second degree under indictment No. 1369/83 and attempted robbery in the third degree under indictment No. 1370/83, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
The defendant’s present challenge to the sufficiency of his allocution at the time he entered his pleas of guilty was not preserved for appellate review as a matter of law (CPL 470.05 [2]; People v Pellegrino, 60 NY2d 636). In any event, we find the plea allocutions to be satisfactory (People v Harris, 61 NY2d 9). Moreover, the sentences imposed were lawful and appropriate and accordingly will not be disturbed (People v Suitte, 90 AD2d 80). Titone, J. P., Thompson, O’Connor and Eiber, JJ., concur.